TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00551-CV



                                   Scott Schroeder, Appellant

                                                 v.

   Eduardo S. Espinosa, in his Capacity as Receiver of Retirement Value, LLC, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
      NO. D-1-GN-14-001588, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Scott Schroeder has notified this Court that he has filed for bankruptcy

protection (United States Bankruptcy Court, N.D. Ohio, case number 14-62604-rk). Accordingly, the

appeal is stayed. See 11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party may file a motion to

reinstate upon the occurrence of an event that would allow the appeal to proceed. See Tex. R.

App. P. 8.3(a). Failure to notify this Court of a lift of the automatic stay or the conclusion of the

bankruptcy proceeding will result in the dismissal of the case for want of prosecution. See Tex. R.

App. P. 42.3(b).



Before Justices Puryear, Pemberton, and Field

Bankruptcy

Filed: December 19, 2014